Title: To Benjamin Franklin from Benjamin Vaughan, 9 January 1782
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
Wanstead, Jany. 9, 1782.
You must forgive an old letter, which you will receive by this conveyance: but it contains things which I have not mentioned to you before, and shews my intentions; and therefore I send it in its present state.
I have three papers included along with it; one upon Fairy Rings, one upon the Inflammation of candles, and another upon the Riots at the time of the Protestant Petitions.— I am now about to publish with my name, a set of answers to systems connected with Atheism, in which I have tried to be a gentleman: I should not publish, did not I think almost the whole of it useful, as well as new; particularly with my name after the smarting I have had. It will be only a pamphlet.
I hope you received a letter by the post relative to Mr Laurens.— I sent the letter you inclosed, about the Pension, duly. But Mr. Laurens the younger going out of town, and Mr Manning being less in Mr Laurens the father’s councils than heretofore, I had no opportunity of being answered. I saw Mr: Laurens but once before he went to Bath, and then in a confused crowd. But you shall if possible have an answer by a week from this date.
I am glad to hear you confirm, what we had learnt in various ways from others, that John is much liked.— He will go next month, to the place of his destination; and I hope be equally liked there.— Another brother will follow, of as good stuff to the full, in about six or eight months: But after having learnt two trades, with particular views, he is going for about four months to finish his education under Dr. Pr-y [Priestley] at Birmingham; and about two months he will spend in Holland, and perhaps another or two at Nantes: He learns German.
I am myself about to become at least initiated into business, by attending to the conduct of a West India house, the most capital in London. If I like it, I may have a handsome sum for conducting a principal part of it; and upon a piece ¼ of the profits, and upon the death of the principal ½, without adding to the capital. It is a fine situation; but you know me too well, to think I am not acquainted with West India risques. Should I not like it, I shall at least improve my notions about commerce, which is the thing I now most want.— I have as much present income as is equivalent to a knight of the shire’s qualification & two thirds of a borough representative; but though I have an increase that is handsome stipulated at particular deceases, and no inconsiderable expectations above; yet the idea of a large family alarms me, and I fear West India security, on which I have no small stake depending.— A knowledge of trade will help to repair a shattered fortune, with industry.
Mr Courtauld, The bearer of this letter, brought me something formerly from Mr Williams, and therefore I commit this to his charge.— I know nothing of him, except that he is a friend of Mr Hill, (the close companion of good Mr Jeffries,) whom you are yourself acquainted with. From Mr Hill I learn that he has leave to use Dr. Price’s name.— I have refused every introduction of him to you, but this account, and the information that he is going over to America about some lands.— Whatever happens to him therefore he must owe to yourself & Dr. Price. He seems amiable in his looks however.
I have nothing to add but a repetition of my anxiety about your farther works. I pray you to think a little about them, my dearest sir, for the world’s sake.— In what you will soon have to read, you will have better proofs than words can give, that I have mind and temper that will necessarily be made to reverence your own. I need therefore no longer continue earnest to have you believe on my own credit, that I am, my dearest sir, your ever devoted, affectionate & obliged,
V ——n
 
Endorsed: London
